Title: From James Madison to the Minister of the Interior of the French Republic, April 1793
From: Madison, James
To: Roland, Jean Marie


SirVirginia. April 1793
I have recd. your letter of the 10th. of Octr. accompanying the decree of the National assembly of the 26. of Augst. last; which confers the title of French Citizen on several foreigners among whom I have the honor to be named.
In the catalogue of sublime truths and precious sentiments recorded in the revolution of France, none is more to be admired, than the renunciation of those prejudices which have perverted the artificial boundaries of nations into exclusions of the philanthropy which ought to cement the whole into one great family. The recitals of the Act which you communicate, contain the best comment on this great principle of humanity: and in proportion, as they speak the magnanimity of the French Nation, must claim the gratitude & affection of the Individuals so honorably adopted into her citizenship. For myself I feel these sentiments with all the force which that reflection can inspire; and I present them with peculiar satisfaction as a Citizen of the U. S. which have borne so signal a part towards banishing prejudices from the World & reclaiming the lost rights of Mankind; & whose public connection with France is endeared by the affinities of their mutual liberty, and the sensibility testified by the Citizens of each Country to every event interesting to the fortunes of the other.
To this tribute of respectful affection, I beg leave to add my anxious wishes for all the prosperity & glory to the French Nation which can accrue from an example corresponding with the dignified maxims they have established, and compleating the triumphs of Liberty, by a victory over the minds of all its adversaries.
Be pleased, Sir, to accept acknowledgts. due to the sentiments you have personally expressed in transmittg. the public act with which you were charged.
J. M.
